


110 HR 5717 IH: ID

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5717
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. McCotter (for
			 himself, Mr. Cohen, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a reward system to provide monetary awards
		  to individuals who provide information relating to violations of the CAN–SPAM
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Inform and Deter Spam
			 Act or the ID
			 Spam Act.
		2.Reward system for
			 information concerning violations of the CAN–SPAM ActSection 11 of the CAN–SPAM Act of 2003 (15
			 U.S.C. 7710) is amended to read as follows:
			
				11.Rewards for
				information about violations
					(a)Establishment of
				fund
						(1)Civil
				penaltiesIf in any judicial
				or administrative action brought by the Commission under this Act, the
				Commission obtains a civil penalty against any person for a violation of this
				Act, the amount of such civil penalty shall, on the motion or at the direction
				of the Commission, be added to and become part of a fund established for the
				providing of rewards to individuals who provide information concerning a
				violation of this Act.
						(2)Acceptance of
				additional donationsThe Commission is authorized to accept,
				hold, administer, and utilize gifts, bequests and devises of property, both
				real and personal, to the United States for a fund described in paragraph (1).
				Such gifts, bequests and devises of money and proceeds from sales of other
				property received as gifts, bequests and devises shall be deposited in the fund
				established under paragraph (1) and shall be available for the purposes of such
				fund as described in such paragraph.
						(b)Eligibility and
				amount of rewardThe Commission may grant a reward in an amount
				not to exceed $100,000 to any individual determined by the Commission to have
				provided valuable information concerning a violation of this Act which resulted
				in the imposition of a final court order against the person or persons found in
				violation of this Act.
					(c)Reward
				determination sole discretion of the CommissionThe Commission
				shall have the sole discretion to determine the eligibility for and the amount
				of any reward granted under this section. Any decision by the Commission
				relating to the granting of a reward, including whether, to whom, or in what
				amount shall be final and shall not be subject to judicial review. No person is
				authorized under this section to make any offer or promise or to otherwise bind
				the Commission with respect to the payment of any reward authorized under this
				section.
					(d)No grant of
				immunityThe receipt of a reward under this section shall not
				constitute immunity from criminal liability.
					(e)Unlawful To
				provide false information
						(1)Conduct
				prohibitedIt shall be unlawful for any person to provide any
				information to the Commission that such person knows or should know to be
				false.
						(2)PenaltiesAny
				person who violates paragraph (1) shall be fined under title 18, United States
				Code, or imprisoned for not more than 5 years, or both. Any person who violates
				paragraph (1) may be held civilly liable to the United States and assessed a
				civil penalty not to exceed $100,000.
						(f)RegulationsThe
				Commission is authorized to issue such regulations as may be necessary to carry
				out the reward system authorized by this section. Such regulations may include
				establishing procedures for filing a claim of a reward under this section and
				procedures for maintaining the anonymity of informants who provide information
				to the Commission concerning violations of this
				Act.
					.
		3.Study on the
			 utility of the reward systemNot later than 2 years after the date of
			 enactment of this Act, and every 2 years thereafter, the Federal Trade
			 Commission shall transmit a report to Congress on the utility of the reward
			 system established under section 1, including the number and amount of rewards
			 granted and the number of successful enforcement actions resulting from
			 information reported to the Commission for which a reward was granted.
		
